     Case 2:21-cv-02543-AB-E Document 13 Filed 08/04/21 Page 1 of 1 Page ID #:70



 1

 2                                                             JS-6

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   RALPH JOHNSON,                )         NO. CV 21-2543-AB(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       )         JUDGMENT
                                   )
14   J. SCOTT,                     )
                                   )
15                  Defendant.     )
     ______________________________)
16

17

18        IT IS ADJUDGED that the action is dismissed without prejudice.

19

20              DATED: August 4, 2021.

21

22
                                             ______________________________
23                                                  ANDRÉ BIROTTE JR.
                                              UNITED STATES DISTRICT JUDGE
24

25

26

27

28
